417 F.2d 1071
UNITED STATES of America, by John MITCHELL, AttorneyGeneral, Plaintiff-Appellant,v.The BOARD OF EDUCATION OF CRISP COUNTY, GEORGIA, et al.; theBoard of Education of Webster County, Georgia, et al.; theBoard of Education of Decatur County, Georgia, et al.; theBoard of Education of Screven County, Georgia, et al.,Defendants-Appellees.UNITED STATES of America, by John N. MITCHELL, AttorneyGeneral, Plaintiff-Appellant,v.The BOARD OF EDUCATION OF JOHNSON COUNTY, GEORGIA, et al.,Defendants-Appellees.
Nos. 27446, 27768.
United States Court of Appeals Fifth Circuit.
July 3, 1969.

Floyd M. Buford, U.S. Atty., Walker P. Johnson, Jr., Macon, Ga., John A. Bleveans, Michael J. Hoare, Merle W. Loper, Gary L. Betz, Reuben Ortenberg, David D. Gregory, Dept. of Justice, Civil Rights Division, Washington D.C., Donald H. Fraser, U.S. Atty., Jerris Leonard, Asst. Atty. Gen., David L. Norman, Deputy Asst. Atty. Gen., Robert T. Moore, Fletcher Farrington, Attorneys, Department of Justice, Washington, D.C., for the United States.
Graydon D. Reddick, Cordele, Ga., William E. Smith, Smith, Crisp & Hargrove, Americus, Ga., J. Willis Conger, Conger & Conger, Bainbridge, Ga., J. Vernon Patrick, Jr., Birmingham, Ala., William M. Fulcher, Augusta, Ga., Graydon D. Reddick, Wright, Reddick & Faircloth, Cordele, Ga., W. W. Larsen, Jr., Dublin, Ga., Rowland & Rowland, Wrightsville, Ga., for appellees.
Before WISDOM and MORGAN, Circuit Judges, and DAVIS,1 Judge of the United States Court of Claims.
PER CURIAM:


1
We reverse and remand the instant cases for further consideration in light of Green v. County Board of New Kent County, Virginia, 1968, 391 U.S. 430, 88 S. Ct. 1689, 20 L. Ed. 2d 716, and United States v. Montgomery County Board of Education, 1969, 395 U.S. 225, 89 S. Ct. 1670, 23 L. Ed. 2d 263, and in light of the following recent decisions of this Court: United States v. Choctaw County Board of Education, 5 Cir. 1969, 417 F.2d 838; United States v. Jefferson County, 5 Cir. 1969, 417 F.2d 834; Davis v. Board of Commissioners of Mobile County, 5 Cir. 1969, 414 F.2d 609; Hall v. St. Helena Parish School Board, 5 Cir. 1969, 417 F.2d 801; Adams v. Mathews, 5 Cir. 1968, 403 F.2d 181.  The mandate of this court shall issue immediately and will not be stayed pending petitions for rehearing or certiorari.



1
 Sitting by designation